Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. Applicant’s response filed 6/28/21 is acknowledged and has been entered.

Claims 1-8 and 12 are presently being examined.  

2.  Applicant is reminded of Applicant's election of the species of NHL in Applicant’s response filed 3/2/20.   Applicant is reminded that upon consideration of the prior art, search and examination had also been extended to all of the cancer species recited in claim 1.

3.  Applicant is reminded of the following: 

Applicant is reminded that the terminal disclaimer filed on 8/20/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9468689, 9187561, 8613903, 8992917, 10174114, or 8992917 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Applicant’s terminal disclaimer filed 8/20/20 is sufficient to overcome the prior rejection of record of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,992,917 (IDS reference) in view of Millennium 2007 and W02006094192.  Applicant’s comments about US 8,992,689 are not understood; U.S. Patent No. 8,992,917 was correctly stated in the rejection.3

Applicant’s terminal disclaimer filed 8/20/20 is sufficient to overcome the prior rejection of record of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,613,903 (IDS reference) in view of Millennium 2007 and W02006094192. 

Applicant’s terminal disclaimer filed 8/20/20 is sufficient to overcome the prior rejection of record of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,468,689 (IDS reference) in view of Millennium 2007. 

Applicant’s terminal disclaimer filed 8/20/20 is sufficient to overcome the prior rejection of record of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10,174,114 in view of Millennium 2007 and W02006094192. 

Applicant’s terminal disclaimer filed 8/20/20 is sufficient to overcome the prior rejection of record of claims 1-11 on the ground of nonstatutory double patenting 

Applicant’s terminal disclaimer filed 12/22/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on serial number 16/206,341 (US Patent No. 10,709,701) is sufficient to overcome the prior rejection of record claims 1-8, 11 and 12 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-24 of copending Application No. 16/206,341 in view of Millennium 2007 (of record) and  WO2006094192 (of record).  

4.  Applicant’s amendment filed 6/28/21 has overcome the prior rejection of record of claims 5 1-8, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-23 of U.S. Patent No.9,493,573 in view of Millennium 2007 (of record) and WO2006094192 (of record).

Applicant has amended instant base claim 1 to recite framework residues that are not recited in the claims of U.S. Patent No.9,493,573.

5.  Applicant’s amendment filed 6/28/21 has overcome the prior rejection of record of claims 1-8, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 12-14 and 16-19 of U.S. Patent No. 9,522,959 in view of Millennium 2007 (of record) and W02006094192 (of record).

Applicant has amended instant base claim 1 to recite framework residues that are not recited in the claims of U.S. Patent No. 9,522,959.

6.  Applicant’s amendment filed 6/28/21 has overcome the prior rejection of record of claims 1-8, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,058,621 in view of Millennium 2007 (of record) and W02006094192 (of record).

Applicant has amended instant base claim 1 to recite framework residues that are not recited in the claims of U.S. Patent No. 10,058,621.

7.  Applicant’s amendment filed 6/28/21 has overcome the prior rejection of record of claims 1-8, 11 and 12 \ on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-23 of U.S. Patent No. 10,206,918 in view of Millennium 2007 (of record) and W02006094192 (of record).

Applicant has amended instant base claim 1 to recite framework residues that are not recited in the claims of U.S. Patent No. 10,206,918.

8.  Claims 1-8 and 12 are allowed.


REASONS FOR ALLOWANCE

9.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 1-8 and 12 are pending and are allowable.

     b. The terminal disclaimers listed above are acceptable.

     c.	The claimed method of treating an HLA-DR positive hematologic cancer that is one of DLBCL, follicular lymphoma, non-Hodgkin’s lymphoma, CLL or Burkitt lymphoma by administering to a human subject who has failed at least one prior therapy for the hematologic cancer, said method comprising subcutaneously administering the recited anti-HLA-DR antibody is not taught or suggested by the prior art.

     d. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644